Fitzsimons, Ch. J.
I think that the jury was justified upon the evidence submitted in deciding that the plaintiffs were the brokers who procured for the defendant, Mr. Flint, who purchased of them the premises in Sixty-ninth street, and, therefore,. they were entitled to the usual commissions.
The force of the insinuation advanced by the defendants that the sale in question was induced by our Mr. Phillips, also a broker, in my opinion, is dispelled by the testimony of Mr. Flint, the purchaser,' who .testified: “I went with Mr. Phillips to see some property that he had for sale; after that I suggested that my wife (who was then with Mr. Flint) should examine'the Sixty-ninth street house. Mr. Phillips- suggested that he would go around there with me. I told him that I had already *511seen that house. He (Mr. Phillips) said: ‘ I will go there if you have no objection/ * * * I said I had seen the house already, through Mr. Birch (plaintiff’s copartner) a few days before and there was no need of his going, unless he wanted to go; and then Mr. Phillips again said: ‘ If you have no objection I will go down with you,’ and I said ‘ Ho.’ ” Mr. Flint said: “ My going to see the Sixty-ninth street house was of nay own volition, and not Mr.' Phillips’.”
Because of this testimony, I say that the defendants’ insinuation (because their claim, that Phillips was the procuring cause of the sale, amounts to nothing more than an insinuation), that Phillips was the broker in the transaction in question is rendered of no effect. It is plain from the evidence that Birch was the broker, and the only broker'in the mátter, and that the services (if any) rendered by Phillips were rendered as a friend of Flint, and as far as the defendants were concerned, that he was a mere intruder.
Finding no error, the judgment must be affirmed, with costs.
Conlah, J., concurs.
Judgment affirmed, with costs.